Citation Nr: 1500872	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Regional Office (RO) in Nashville, Tennessee, that denied a compensable rating for bilateral shin splints.  The Veteran timely appealed that decision.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.  At that time, the Veteran submitted additional evidence regarding her appeal and properly waived consideration of the evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

The Veteran's bilateral shin splints are productive of pain, and most nearly represent a slight disability, but the evidence does not reflect or more nearly approximate a moderate disability.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for bilateral shin splints have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for Bilateral Shin Splints

The Veteran seeks a higher disability rating for her service-connected bilateral shin splints, which is currently rated as 0 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5262.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

"Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running.  It may result from a specific injury, such as a tibial stress fracture.  (See www.merck.com/mmpe/sec21/ch324/).  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1753 (32nd ed. 2012).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for miscellaneous injury.  See 38 C.F.R. § 4.27.  

The Veteran is assigned a noncompensable rating under Diagnostic Code 5299-5262.  There is no diagnostic code specifically applicable to shin splints, so these disabilities are rated by analogy under 38 C.F.R. § 4.71a, DCs 5299-5262, applicable to impairment of the tibia and fibula.  38 C.F.R. § 4.20.  The use of the "99" diagnostic code reflects that the disability is unlisted.  38 C.F.R. § 4.27.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  Given that there was no malunion of the tibia and fibula noted on X-rays taken in connection with the September 2011 VA examination, the analogous rating in this case is imprecise.  The question is therefore whether the disability most nearly approximates slight, moderate, or marked disability, or disability approximating loose motion requiring a brace. 

The Board observes that the words "slight, "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).  The Board observes that "slight" is defined as "small in amount or extent; not great or intense."  See Webster's New World Dictionary, Third College Edition (1988), 1262.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

The Board finds that after reviewing the entire claims file, the Veteran's bilateral shin splints have been 10 percent disabling, but no more, throughout the period on appeal.

The Veteran was afforded a VA examination in September 2011.  She reported pain in both medial legs as 5 out of 10, and increases to 8 out of 10 when she has flare-ups, which can occur two to three times a week and last for approximately 30 minutes.  The Veteran stated that the flare-ups are caused by walking and standing for any period of time, but are relieved with rest, sitting, and meloxicam.  She also reported that she can walk one to two blocks-or about 15 minutes of continuous walking-before she starts to experience an increase in pain.  

On examination, the Veteran had neutral alignment of her bilateral lower extremities without varus or valgus deformities.  There was no tenderness with palpation over her calf or tibia in either leg.  Range of motion testing revealed 0 to 130 degrees for her knees, and from 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion of her ankles.  According to the examiner, all range of motion testing was non-painful for the Veteran.  X-rays of the Veteran's tibias revealed no signs of stress fractures, stress reactions, and no bony or destructive lesions.  Lateral views of her knees and ankles did not show any arthritic changes.  The examiner diagnosed bilateral shin splints.  Even though the Veteran did not have pain with range of motion during this examination, the examiner stated that it is "feasible she may have pain and limitation of range of motion in the future," but could not "say to what degree these may limit [the Veteran's] affect or change her range of motion as the matters cannot be determined with any degree of medical certainty."

During the November 2014 Board hearing, the Veteran again reported significant pain and tightening of both shins.  She said that on average her shin pain is "about a 5 or 6," and that she takes pain relief medication to help with her symptoms.  See Transcript, 9.  However, she stated that she still experiences frequent pain that interferes with her occupational and social activities and that "sometimes whenever I'm trying to do the walking around, or the exercises, or whatever, I end up like tripping or something." Id. at 10.  The Board finds the Veteran's consistent statements regarding pain and flare-ups to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran also submitted a "buddy statement" that was drafted by a friend to support this claim.  In this letter, the Veteran's friend stated that she known the Veteran for over two decades, and since that time she has noticed that the Veteran has had great difficulty walking and standing for long periods due to her knees and ankles giving out.  She also stated that this has affected the Veteran in her occupational and social life.  The Board finds these statements probative to the extent that they are subjectively reporting the effects of the Veteran's current shin symptoms on all aspects her everyday life.  Id.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her bilateral shin splints.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  With respect to this issue, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In short, the Board finds that a 10 percent evaluation, but no higher, is warranted for bilateral shin splints.

As noted above, the rating schedule does not provide a compensable rating under Diagnostic Code 5262 for shin splints.  The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that because the Veteran has been diagnosed with bilateral shin splints, DC 5299-5262 remains the most appropriate code under which to rate the service-connected disability.  See Butts, 5 Vet. App. at 532.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral shin splints.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected bilateral shin splints above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of impairment levels; thus, the demonstrated manifestations specifically associated with her service-connected bilateral shin splints - namely sharp pain and tightening in her shins - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral shin splints, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the evidence discussed above, the Veteran's symptoms do not satisfy all of the criteria of a rating in excess of 0 percent under DC 5262 (the Veteran has shin splints, but not slight, moderate, or marked malunion or nonunion of the knee and ankle).  However, because the Veteran's bilateral shin splints cause additional functional limitation, including work interference, limitation of mobility, and necessitate frequent periods of rest, they are sufficiently severe to establish entitlement to a 10 percent evaluation from August 4, 2011, thereafter.  See Mitchell, 25 Vet. App. at 32 (finding that pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance).  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in August 2011.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to her claim in September 2011.  During the examination, the VA examiner conducted physical examination of the Veteran with diagnostic testing, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A disability rating of 10 percent, but no higher, is granted for bilateral shin splints.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


